As filed with the Securities and Exchange Commission on September 24,2010 Registration No.333-164270 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 xREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨PRE-EFFECTIVE AMENDMENT NO. xPOST-EFFECTIVE AMENDMENT NO. 4 PROSPECT CAPITAL CORPORATION (Exact Name of Registrant as Specified in Charter) 10 East 40th Street, 44th Floor New York, NY 10016 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code:(212) 448-0702 John F. Barry III Brian H. Oswald c/o Prospect Capital Management LLC 10 East 40th Street, 44th Floor New York, NY 10016 (212) 448-0702 (Name and Address of Agent for Service) Copies of information to: Richard T. Prins Skadden, Arps, Slate, Meagher & Flom LLP 4 Times Square New York, NY 10036 (212) 735-3000 Approximate Date of Proposed Public Offering: From time to time after the effective date of this Registration Statement If any of the securities being registered on this form are offered on a delayed or continuous basis in reliance on Rule415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. þ 1 EXPLANATORY NOTE This Post-Effective Amendment No.4 to the Registration Statement on Form N-2 (File No.333-164270) of Prospect Capital Corporation (the “Registration Statement”) is being filed pursuant to Rule 462(d) under the Securities Act of 1933, as amended (the “Securities Act”), solely for the purpose of filing exhibits to the Registration Statement. Accordingly, this Post-Effective Amendment No.4 consists only of a facing page, this explanatory note and Part C of the Registration Statement on Form N-2 setting forth the exhibits to the Registration Statement. This Post-Effective Amendment No. 4 does not modify any other part of the Registration Statement. Pursuant to Rule 462(d) under the Securities Act, this Post-Effective Amendment No.4 shall become effective immediately upon filing with the Securities and Exchange Commission. The contents of the Registration Statement are hereby incorporated by reference. 2 PART C — OTHER INFORMATION ITEM 25.FINANCIAL STATEMENTS AND EXHIBITS (1) Financial Statements The following statements of Prospect Capital Corporation (the "Company" or the "Registrant") are included in Part A of this Registration Statement: Financial Statements PROSPECT CAPITAL CORPORATION CONSOLIDATED STATEMENTS OF ASSETS AND LIABILITIES — December 31, 2009 (Unaudited) and June 30, 2009 (Audited) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) — For the Three and Six Months Ended December 31, 2009 and 2008 CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS (UNAUDITED) — For the Six Months Ended December 31, 2009 and 2008 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) — For the Six Months EndedDecember 31, 2009 and 2008 CONSOLIDATED SCHEDULE OF INVESTMENTS — December 31, 2009 (Unaudited) and June30, 2009 (Audited) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUDITED FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM CONSOLIDATED STATEMENTS OF ASSETS AND LIABILITIES — June 30, 2009 and 2008 CONSOLIDATED STATEMENTS OF OPERATIONS — For the Years Ended June 30, 2009, 2008 and 2007 CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS — For the Years Ended June30, 2009, 2008 and 2007 CONSOLIDATED STATEMENTS OF CASH FLOWS — For the Years Ended June 30, 2009, 2008 and 2007 CONSOLIDATED SCHEDULE OF INVESTMENTS — June 30, 2009 and 2008 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (2) Exhibits The agreements includedor incorporated by reference as exhibits to thisregistration statement contain representations and warranties by each of the parties to the applicable agreement. These representations and warranties were made solely for the benefit of the other parties to the applicable agreement and (i) were not intended to be treated as categorical statements of fact, but rather as a way of allocating the risk to one of the parties if those statements prove to be inaccurate; (ii) may have been qualified in such agreement by disclosures that were made to the other party in connection with the negotiation of the applicable agreement; (iii) may apply contract standards of “materiality” that are different from “materiality” under the applicable securities laws; and (iv) were made only as of the date of the applicable agreement or such other date or dates as may be specified in the agreement. The Company acknowledges that, notwithstanding the inclusion of the foregoingcautionary statements, it is responsible for considering whether additional specific disclosures of material information regarding material contractual provisions are required to make the statements in thisregistration statement not misleading. 3 Exhibit No. Description (a)(1) Articles of Incorporation1 (a)(2) Articles of Amendment and Restatement2 (a)(3) Articles of Amendment8 (a)(4)
